                       UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OHIO

In Re:                                        )       Case No. 19-11864 JPS
                                              )
 Western Reserve Water Systems, Inc.          )
                                              )       Chapter 11
                                              )
                        Debtor                )       Judge Jessica E. Price Smith

                Response of the United States Trustee to Application for Order
                            Approving Employment of Consultant

         Now comes Daniel M. McDermott, the United States Trustee for Region 9, and hereby

submits the following response to the Application for Order Approving Employment of

Consultant (the “Application”) filed by debtor Western Reserve Water Systems, Inc. (the

“Debtor”) in which it seeks to retain David Gouttiere and the consulting firm FocusCFO (jointly

referred to as “Gouttiere”). In support, the U.S. Trustee responds as follows:

         1. The Debtor filed its chapter 11 bankruptcy case on May 1, 2019. Doc. 1. On or about

May 7, 2019, the Debtor filed the instant Application in which it seeks to retain Gouttiere to

provide financial management and consulting services to the Debtor. While the U.S. Trustee

does not opposed the retention of Gouttiere, the U.S. Trustee had several concern regarding his

retention which the U.S. Trustee has communicated to Debtor’s counsel.

         2. Those concerns include that the Application did not specify that the Debtor seeks to

retain Gouttiere under 11 U.S.C. Section 327(a) of the Bankruptcy Code and that he will comply

with fee provisions set forth in 11 U.S.C. Sections 330 and 331. The U.S. Trustee also inquired

as to the amount of any prepetition fees owed to Gouttiere and whether he would waive such

                                              1




19-11864-jps       Doc 40     FILED 05/15/19      ENTERED 05/15/19 11:10:16           Page 1 of 3
fees. Finally, the U.S. Trustee requested Gouttiere, who seeks to be paid a flat daily rate fee,

keep statements detailing the services he renders and dates of such service and attach such

statements to his fee applications.

       3. After communication and discussion with Debtor’s counsel regarding the U.S.

Trustee’s concerns, it is the understanding and belief of the U.S. Trustee that Gouttiere is owed a

balance of $15,475 for prepetition services which he is will to waive. Gouttiere has also agreed

that going forward he shall keep track of his time. Further, it is the understanding and belief of

the U.S. Trustee, that the Debtor seeks to retain Gouttiere pursuant to 11 U.S.C. Section 327(a)

and that Gouttiere shall file fee applications as required by 11 U.S.C. Sections 330 and 331.

       4. Based upon the foregoing, the U.S. Trustee is not opposed to the entry of an order

approving Gouttiere’s retention which incorporates the items noted herein.

       Wherefore, the United States Trustee respectfully requests this Court to enter an order

consistent with the foregoing response.

                                              Respectfully Submitted,

                                              Daniel M. McDermott
                                              United States Trustee
                                              Ohio/Michigan Region 9

                                       By:    /s/Amy L. Good
                                              Amy L. Good (#0055572)
                                              Trial Attorney
                                              Office of the U.S. Trustee
                                              201 Superior Avenue, Suite 441
                                              Cleveland, Ohio 44114
                                              (216) 522-7800 ext. 236
                                              amy.l.good@usdoj.gov

                                               2




19-11864-jps      Doc 40     FILED 05/15/19        ENTERED 05/15/19 11:10:16           Page 2 of 3
                                       Certificate of Service

          I certify that on May 15, 2019, a true and correct copy of the foregoing Response was
served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

   •      Glenn E. Forbes bankruptcy@geflaw.net,
          gforbes@geflaw.net;r45233@notify.bestcase.com
   •      Joseph B. Jerome jbj@jeromelaw.com
   •      Rodd A. Sanders rsanders@sonkinkoberna.com
   •      Michael P. Shuster mshuster@porterwright.com
   •      United States Trustee (Registered address)@usdoj.gov


                                       By:     /s/Amy L. Good
                                               Amy L. Good (#0055572)
                                               Trial Attorney
                                               Office of the U.S. Trustee
                                               H.M. Metzenbaum U.S. Courthouse
                                               201 Superior Avenue
                                               Suite 441
                                               Cleveland, Ohio 44114
                                               (216) 522-7800 ext. 236
                                               amy.l.good@usdoj.gov




                                               3




19-11864-jps        Doc 40    FILED 05/15/19       ENTERED 05/15/19 11:10:16          Page 3 of 3
